Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wade Kirshy on 1/29/21 and 2/1/21.
Claim 6, line 1, has been amended from “the method of claim 4” to “the method of claim 1”.
Claim 15, line 1, has been amended from “the system of claim 13” to “the system of claim 10”.
Claim 19 has been amended as follows:
19.          (Currently Amended)  A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a computing device to perform operations including:
establishing a connection with a network device, wherein the network device is located on a logical network, and wherein the computing device is not located on the logical network;
generating a set of network fingerprints over time, wherein a network fingerprint in the set of network fingerprints includes a record reflecting known network devices connected to the logical network at a specific point in time;
generating the network identifier using the set of network fingerprints
registering the logical network, wherein registering the logical network includes associating the network identifier to the logical network;
generating a security key;
storing an association between the security key and the network identifier;
transmitting the security key and the network identifier to an access device while the access device is connected to the logical network;

determining the access device is permitted to access the network device, wherein determining the access device is permitted to access the network device comprises evaluating the transmission using the stored association to confirm the security key and the network identifier; and
transmitting the message to the network device after determining the access device is permitted to access the network.

Claim 21 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, of the closest prior arts Ikebe (US 20060068759 A1) discloses “A computer-implemented method comprising: establishing, by a computing device, a connection with a network device, wherein the network device is located on a logical network, and wherein the computing device is not located on the logical network…” in paragraph 32; “…registering the logical network, wherein registering the logical network includes associating the network identifier to the logical network…” in paragraph 49; “…transmitting … the network identifier to an access device while the access device is connected to the logical network” in paragraph 79; “receiving a transmission from the access device, wherein the transmission is received while the access device is not connected to the logical network” in paragraph 88; “and wherein the transmission includes … the network identifier, and a message” in paragraphs 89-90; “determining the access device is permitted to access the network device, wherein determining the access device is permitted to access the network device comprises evaluating the transmission using the stored association to confirm … the network identifier” in paragraph 91-93; and “transmitting the message to the network device after determining the access device is permitted to access the network” in paragraph 96.
However, Ikebe does not disclose “generating a security key; storing an association between the security key and the network identifier” nor “generating a set of network fingerprints over time, wherein a 
Jendbro (US 20090097459 A1) discloses “generating a security key; storing an association between the security key and the network identifier” and the general usage of security keys as in the context of the instant claim in paragraphs 17 and 23 and would be obvious to combine with Ikebe because the usage of security keys enhances system security.
However, Jendbro also does not disclose “generating a set of network fingerprints over time, wherein a network fingerprint in the set of network fingerprints includes a record reflecting known network devices connected to the logical network at a specific point in time; generating the network identifier using the set of network fingerprints”.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 10 and 19 are similar to claim 1 and contain similar allowable subject matter. Claims 2-3, 5-9, 11-12, 14-18, 20, and 22 depend on claim 1, 10, and 19 and are allowable based on their dependence to claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412